DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 19, 2021 has been entered. Claims 3 and 8-9 have been cancelled. Claims 1-2, 4-7 and 10-11 are pending. Claims 4-7 and 10-11 are withdrawn. Claims 1-2 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, in the reply filed on July 19, 2021 is acknowledged.
Claims 4-7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Drawings
The drawings are objected to because the labels for the drawings are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: tables 1-4 of the specification are not legible. Applicant should amend the tables to make them legible.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claim 2 dependent therefrom) recites, “wherein a nucleotide sequence of the ACL gene is shown as SEQ ID NO: 1, a nucleotide sequence of the PUL gene is shown as SEQ ID NO: 2”. As claimed, it is unclear if the sequences are required, or if they are an option to use. Claim 1 should recite, “wherein the nucleotide sequence of the ACL gene comprises SEQ ID NO: 1, the nucleotide sequence of the PUL gene comprises SEQ ID NO: 2”. Additionally, claim 1 recites, “a preservation number of the Aureobasidium pullulans P30 strain is CGMCC No. 13988”. It is unclear if there are other preservation numbers associated with of the Aureobasidium pullulans P30 strain. Aureobasidium pullulans P30 strain is CGMCC No. 13988”.
The term "strong promoter" in claim 1 is a relative term which renders the claim indefinite.  The term "strong promoter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how strong a promoter needs to be in order to be considered a strong promoter.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention consists of an Aureobasidium pullulans P30 recombinant strain. The specification teaches CGMCC No. 13988 Aureobasidium pullulans P30 Aureobasidium pullulans P30 strain is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If CGMCC No. 13988 Aureobasidium pullulans P30 strain is not so obtainable or available, the requirements of 35 U.S.C. 112, regarding “how to make” may be satisfied by a deposit of CGMCC No. 13988 Aureobasidium pullulans P30 strain.  The specification does not disclose a repeatable process to obtain CGMCC No. 13988 Aureobasidium pullulans P30 strain and it is not apparent if it is readily available to the public.  If the deposit is to be made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating CGMCC No. 13988 Aureobasidium pullulans P30 strain has been deposited under the Budapest Treaty and that CGMCC No. 13988 Aureobasidium pullulans P30 strain will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement.
     It the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a)  during the pendency of this application, access to the invention will afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

(d)  a test of viability of the biological material at the time of deposit (see 37 CFR 1.807); and,
(e)  the deposit will be replaced if it should ever become inviable.
As required under 37 CFR 1.809(d), the specification shall contain: (1) the accession number for the deposit; (2) the date of deposit; (3) a description of the deposited biological material sufficient to identify it and to permit its examination; and (4) the name and address of the depository.
Once the deposit has been perfected, claims 1-2 will be limited to CGMCC No. 13988 Aureobasidium pullulans P30 strain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636